2022 IL App (1st) 200745-U
                                            No. 1-20-0745
                                       Order filed April 8, 2022
                                                                                       Fifth Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 02 CR 22269
                                                                )
 STANLEY YURGAITIS,                                             )   Honorable
                                                                )   Angela M. Petrone,
           Defendant-Appellant.                                 )   Judge, presiding.



           JUSTICE CONNORS delivered the judgment of the court.
           Presiding Justice Delort and Justice Hoffman concurred in the judgment.

                                              ORDER

¶1        Held: The second-stage dismissal of defendant’s postconviction petition is affirmed,
                where counsel on direct appeal did not provide ineffective assistance by failing to
                challenge the sufficiency of the evidence establishing defendant’s guilt.

¶2        Defendant Stanley Yurgaitis appeals from the second-stage dismissal of his postconviction

petition for relief filed under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq.

(West 2012)). On appeal, he alleges the circuit court improperly dismissed his petition where he
No. 1-20-0745


made a substantial showing that counsel on direct appeal provided ineffective assistance by failing

to challenge the sufficiency of the evidence at trial. We affirm.

¶3     Following a 2007 jury trial, defendant was found guilty of one count each of predatory

criminal sexual assault, criminal sexual assault, and aggravated criminal sexual abuse, premised

on an incident in which he inserted his finger inside the minor victim R.F.’s vagina and touched

her breast with his mouth. Defendant was sentenced to a term of natural life imprisonment for

predatory criminal sexual assault and a concurrent seven years’ imprisonment for aggravated

criminal sexual abuse. We affirmed on direct appeal. People v. Yurgaitis, No. 1-07-1253 (2009)

(unpublished order under Supreme Court Rule 23).

¶4     Prior to trial, the trial court granted the State’s motion to admit evidence regarding a prior

sex offense defendant committed on February 22, 1991, for which he pled guilty to aggravated

criminal sexual assault and was sentenced to seven years’ imprisonment.

¶5     At trial, R.F. testified that in August 2002, she was 11 years old and lived in a house with

her grandmother, mother, brother, and sister. Defendant was her paternal uncle and mother’s close

friend, and occasionally spent the night at her home. On August 9, 2002, R.F. was sleeping in a

bunk bed with her sister, and defendant entered the room and left the door cracked open behind

him. Defendant lifted R.F.’s shirt, unbuttoned and unzipped her pants, put his mouth on her chest,

put his hand down her pants, and inserted his fingers in her vagina. R.F. was awake but kept her

eyes closed and pretended to sleep.

¶6     Defendant shook her shoulders and tried to wake her up. R.F. heard her mother using the

bathroom, opened her eyes, and saw defendant leave the room. Her mother entered the room, saw

her shirt up, “got upset,” and left. R.F. followed her mother and saw her arguing with defendant in



                                                -2-
No. 1-20-0745


the front room. Defendant left the house, and R.F.’s mother called the police and cried. R.F. told

her mother what happened.

¶7     After the incident, a doctor examined R.F. and conducted a pap smear. R.F. testified that

defendant had done similar things to her on three or four prior occasions, but she did not tell anyone

because defendant told her “if [she] said anything, he would go to jail, and [she] would get taken

away from [her] family.”

¶8     On cross-examination, R.F. confirmed that at the time of the incident, her brother and father

slept in the basement, she and her sister shared a bedroom, her grandmother slept in another

bedroom, her mother slept on the couch in the front room, and defendant slept on a mattress on the

floor in the front room. She did not know defendant was the one touching her until she opened her

eyes and saw him leaving. She testified that defendant did not ask her to touch him, did not show

her “any of his private parts,” and never “touched himself” while he touched her. He did not pull

down her bra when he lifted her shirt.

¶9     When the police arrived on the morning of the incident, R.F. told an officer defendant

“touched and sucked” her breast, “[f]elt” and inserted his finger in her vagina, and licked and

inserted his tongue in her vagina. R.F. testified that defendant inserted his tongue in her vagina

“[t]he time before” in the basement, but not on the date of the incident. R.F. also went to an

advocacy center and spoke with caseworker Kari Stelnicki. R.F. told Stelnicki that defendant

touched her under her bra. She did not recall telling Stelnicki that defendant touched her vagina

over her clothes, or that his fingers “didn’t go in.” R.F. also told Stelnicki that she was younger

than 10 years old when defendant first acted inappropriately toward her in the basement. On that

occasion, defendant touched her leg near her knee, touched her chest over her clothes, and told her



                                                -3-
No. 1-20-0745


if she told anyone, he would go to jail and she would be placed in foster care. Stelnicki asked R.F.

if defendant touched her with any part other than his hand and tongue, and R.F. stated he did not.

¶ 10   R.F. thought defendant put his penis in her vagina twice “[t]owards the middle” of “when

he was raping [her].” She could not remember the day this occurred but knew it happened in the

basement when no one else was home. R.F. told the doctor that defendant raped her but she

“meant” with “his fingers and his mouth,” and did not say he penetrated her with his penis. She

did not tell anyone defendant penetrated her with his penis until two or three days after the incident,

when she told her mother. In October 2002, her mother took her back to the doctor and confirmed

she was not pregnant.

¶ 11   On redirect examination, R.F. testified she told Stelnicki that defendant used his fingers to

touch her “private spot” between her legs and under both her pants and underwear. She also told

Stelnicki her “top and bra” were up when he touched her chest with his tongue.

¶ 12   R.F.’s mother, Patricia F., testified that, in August 2002, defendant was her “best friend”

and they were “always together,” although they did not have a relationship beyond a close

friendship. R.F. and her sister shared a bunk bed and both slept on the bottom bunk. On August 9,

2002, at 7:30 a.m., Patricia was on the mattress on the floor in the front room, but was not sleeping

well and had a “real bad back.” Defendant told her to go into her mother’s room. Patricia laid down

in her mother’s room, and she did not use the bathroom at any point. She “had a real bad feeling,”

and “[s]omething told [her] to get up and go check on [her] girls.” She walked towards R.F.’s

bedroom, saw defendant exit, and saw R.F. in the bottom bunk bed with her shirt above her chest

and her pants “wide open.” R.F. followed Patricia to the front room and asked what was wrong.




                                                 -4-
No. 1-20-0745


Defendant, who was on a mattress watching television, put on a shirt, shoes, and socks, and said,

“[I]f I’m going to be accused of something, I’m out of here.” He then left.

¶ 13   Five minutes later, defendant called the house phone and told Patricia, “[I]f you’re going

to accuse me of something, accuse me,” and “[I]f you’re going to call the police, call the police.

Otherwise, I’m walking.” Patricia asked what he did to R.F., and defendant stated “he was sucking

on her chest and playing with her.” Patricia called the police, and she, her mother, and R.F. went

to an advocacy center. In November 2005, Patricia received a letter from defendant with a

photograph of her children attached and took the mail to the advocacy center.

¶ 14   On cross-examination, Patricia confirmed that she previously told defense counsel and an

investigator that it was “impossible for [defendant] to penetrate [her] daughter because his penis

is well-endowed.” Patricia denied that she ever had sexual relations with defendant and never told

her ex-fiance James Victory that she did. On redirect, Patricia testified that she knew defendant

was “well endowed” because she was “best friends” with two of defendant’s girlfriends, and they

“bragged.”

¶ 15   Dr. Marjorie Fujara testified as an expert witness in “pediatrics, specifically physical and

sexual abuse and also neglect.” She testified that on August 9, 2002, she interviewed and evaluated

R.F. at the Chicago Children Advocacy Center. R.F. told Dr. Fujara that defendant entered her

bedroom to wake her up, “licked her breasts,” and inserted his fingers in her “private parts.” R.F.

said “it” happened three times. Dr. Fujara also physically examined R.F. while Patricia and a

medical assistant were present, and she collected the items for the criminal sexual assault (CSA)

kit. Dr. Fujara observed evidence of bruising on R.F.’s hymen in two different locations, which

was consistent with R.F.’s account that her vagina was penetrated by fingers. Dr. Fujara opined,



                                               -5-
No. 1-20-0745


based on a reasonable degree of medical and scientific certainty, that her findings during the

examination were consistent with “fondling and digital penetration.”

¶ 16   On cross-examination, Dr. Fujara confirmed that R.F. did not report defendant inserting

his penis in her vagina. She also confirmed she could not conclusively say what caused R.F.’s

“hemorrhages” and could not rule out that it was caused by “some other foreign object besides

[defendant’s] finger.” She confirmed it was “possible” the hemorrhages could have been caused

by masturbation. Dr. Fujara testified that when an 11-year-old child has had sexual intercourse

with a male adult, “[m]ost of the time you see nothing,” there are no scars or tears to the hymen,

and there is “[n]ot necessarily” bruising.

¶ 17   The State stipulated that a CSA was received from Dr. Fujara, inventoried, and examined.

The kit included a blood standard, vaginal swabs, rectal swabs, and “miscellaneous” swabs, as

well as a pair of underwear and a “sportslike bra,” all collected from R.F. The vaginal and rectal

swabs, and stains on the underwear and bra, tested negative for the presence of semen; the vaginal

and rectal swabs tested negative for the presence of sperm heads.

¶ 18   Illinois state police forensic scientist Douglas Ridolfi testified as an expert witness in

forensic biology. He examined a swab from R.F.’s CSA kit, as well as a blood standard taken from

R.F. Ridolfi examined the swabs for the presence of saliva, but the results were inconclusive,

though there was “some type of reaction” suggesting there “could be” saliva on the swabs.

¶ 19   Illinois state police forensic scientist Theresa Bogard testified as an expert in forensic DNA

analysis. She examined a blood standard from defendant and a blood standard and the

“miscellaneous” swabs from R.F. A DNA analysis of R.F.’s swabs returned a “full male profile.”

That profile was consistent with having originated from defendant.



                                               -6-
No. 1-20-0745


¶ 20   Assistant state’s attorney Celeste Stack testified that on February 22, 1991, she went to a

police station, and Mirandized and interviewed defendant regarding another child sex abuse case.

In that case, defendant gave a statement, which the State entered into evidence. In the statement,

defendant admitted to penetrating the victim’s vagina with his finger.

¶ 21   The State entered into evidence by stipulation the birth certificates of defendant and R.F.,

which showed defendant’s date of birth was March 25, 1973, and R.F.’s date of birth was in

October 1990.

¶ 22   Defendant called James Victory, who testified that in 2002, he was convicted of residential

burglary and had been convicted of other offenses prior to that. In March 2004, he entered into a

relationship with Patricia. After they first “were intimate,” Patricia told him that “she took all me

in her,” but she could not do that with defendant because he is “very well-endowed.” Patricia said

that she and defendant “started out as smoking buddies,” which “led into other things,” and they

had been intimate “numerous” times and were in a relationship for several years.

¶ 23   Dora Haynes testified that she and defendant had a physical relationship for 5 years, had

known each other for 12½ years, and had a son together. She knew Patricia and R.F. because she

would sometimes drive defendant and her son to their house. R.F. and her sister would be “very

excited” to see them when they arrived and would run towards the car yelling, “ ‘Uncle Stanley

and [Haynes’s son are] here.’ ” Haynes saw no evidence that R.F. was afraid of, or argued with,

defendant, and R.F. “showed compassion and love, *** as a niece would to an uncle.”

¶ 24   The jury found defendant guilty of predatory criminal sexual assault, criminal sexual

assault, and aggravated criminal sexual abuse. The court merged defendant’s criminal sexual

assault count into his predatory criminal sexual assault count, and sentenced him to a term of



                                                -7-
No. 1-20-0745


natural life imprisonment for predatory criminal sexual assault and a concurrent term of seven

years’ imprisonment for aggravated criminal sexual abuse.

¶ 25   We affirmed on direct appeal, over defendant’s contention that the trial court improperly

admitted evidence of his prior sex offense to show propensity. People v. Yurgaitis, No. 1-07-1253

(2009) (unpublished order under Supreme Court Rule 23).

¶ 26   Defendant filed a number of pro se motions for extension of time to file a postconviction

petition. He appealed from the denial of his fourth motion for extension of time, and we dismissed

the appeal for lack of jurisdiction, as the denial of the motion was not a final and appealable order.

People v. Yurgaitis, 2013 IL App (1st) 112119-U.

¶ 27   On September 18, 2012, defendant filed a pro se postconviction petition under the Act,

alleging, inter alia, that counsel on direct appeal provided ineffective assistance by failing to

investigate his case, raise “constitutional violations previously raised by trial counsel,” and argue

the State failed to prove every element of the crimes charged. He further claimed that appellate

counsel failed to argue that the evidence was not sufficient to show “any sexual arousal or

gratification of the defendant or the accuser.”

¶ 28   On December 7, 2012, the circuit court summarily dismissed defendant’s petition as

frivolous and patently without merit.

¶ 29   Defendant appealed and we granted the parties’ agreed motion for summary disposition,

entering an order remanding the petition for second-stage proceedings. People v. Yurgaitis, 1-13-

0376 (2014) (disposition order).

¶ 30   At the second stage, defendant was appointed counsel, which filed a Rule 651(c) certificate

but did not amend the petition. On November 8, 2018, the State filed a motion to dismiss


                                                  -8-
No. 1-20-0745


defendant’s postconviction petition and counsel responded. On June 12, 2019, the circuit court

heard arguments on the motion. The State argued in relevant part that defendant’s claims of

ineffective assistance by counsel on direct appeal were supported by “simply conclusory remarks,”

and he failed to demonstrate any objective inaction on the part of his appellate counsel or resulting

prejudice.

¶ 31      On March 12, 2020, in the presence of the State and defendant’s attorney, the circuit court

dismissed defendant’s petition, reading its written dismissal order out in open court. The court

found defendant was not entitled to an evidentiary hearing as the allegations in the petition were

variously not well pled, unsupported by the trial record and documents attached to the petition, or

barred by waiver or res judicata. It found no ineffective assistance by appellate counsel for failing

to raise the meritless claims on direct appeal, noting defendant was not prejudiced thereby as there

was no reasonable probability the outcome of the appeal would be different had the claims been

raised.

¶ 32      On April 17, 2020, defendant filed a pro se notice of appeal, which was timely pursuant to

the COVID-19 pandemic extension provided by Illinois Supreme Court Order M.R. 30370.

¶ 33      On appeal, defendant alleges the circuit court erred in dismissing his postconviction

petition, where he made a substantial showing that counsel on direct appeal provided ineffective

assistance by failing to raise a meritorious reasonable doubt challenge to his convictions.

¶ 34      The Act provides a three-stage method for persons under criminal sentence to “assert that

their convictions were the result of a substantial denial of their rights under the United States

Constitution or the Illinois Constitution or both.” People v. Hodges, 234 Ill. 2d 1, 9-10 (2009).

Defendant’s petition was dismissed at the second stage of proceedings, in which counsel is



                                                 -9-
No. 1-20-0745


appointed to represent the defendant if necessary, and the State is permitted to file responsive

pleadings. People v. Edwards, 197 Ill. 2d 239, 245-46 (2001). At the second stage of

postconviction proceedings, “the circuit court must determine whether the petition and any

accompanying documentation make a substantial showing of a constitutional violation.” Id. at 246.

“[A]ll well-pleaded facts that are not positively rebutted by the trial record are to be taken as true.”

People v. Pendleton, 223 Ill. 2d 458, 473 (2006). The second stage of postconviction review tests

the legal sufficiency of the petition. People v. Domagala, 2013 IL 113688, ¶ 35.

¶ 35   “The inquiry into whether a post-conviction petition contains sufficient allegations of

constitutional deprivations does not require the circuit court to engage in any fact-finding or

credibility determinations,” as such determinations are made during the evidentiary third stage of

postconviction proceedings. People v. Coleman, 183 Ill. 2d 366, 385 (1998). “An evidentiary

hearing is only required when the allegations of the petition, supported by the trial record and

accompanying affidavits, make a substantial showing of a violation of a constitutional right.”

People v. Flowers, 2015 IL App (1st) 113259, ¶ 31. We review de novo the circuit court’s second-

stage dismissal of a postconviction petition. Pendleton, 223 Ill. 2d at 473.

¶ 36   While normally issues which could have been raised on direct appeal but were not are

forfeited, the doctrine of forfeiture does not apply here, as defendant alleges appellate counsel was

ineffective for failing to raise his argument on direct appeal. People v. Coleman, 168 Ill. 2d 509,

522-23 (1995).

¶ 37   Under the sixth amendment to the United States Constitution (U.S. Const., amend. VI), a

criminal defendant is guaranteed the right to effective assistance of counsel. People v. Cole, 2017

IL 120997, ¶ 22. To prevail on a claim of ineffective assistance under Strickland v. Washington,



                                                 - 10 -
No. 1-20-0745


466 U.S. 668 (1984), a defendant must demonstrate both “that counsel’s performance fell below

an objective standard of reasonableness and that the deficient performance prejudiced the defense.”

(Internal quotation marks omitted.) People v. Tate, 2012 IL 112214, ¶ 19. In order to demonstrate

ineffective assistance of counsel at the second stage of postconviction proceedings, the defendant

must make “(1) a substantial showing that counsel’s performance was objectively unreasonable

under prevailing professional norms and (2) a substantial showing that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” People v. White, 2021 IL App (1st) 170903, ¶ 35 (citing Domagala, 2013 IL

113688, ¶ 36).

¶ 38   The same standard applies to claims of ineffective assistance of trial and of appellate

counsel. People v. Childress, 191 Ill. 2d 168, 175 (2000). Appellate counsel need not brief every

conceivable issue on appeal, and does not provide ineffective assistance by refraining from raising

issues which, in counsel’s judgment, are without merit, unless counsel’s appraisal of the merits is

“patently wrong.” People v. Easley, 192 Ill. 2d 307, 328-29 (2000). Unless the underlying issue is

meritorious, defendant has suffered no prejudice from counsel’s failure to raise it on direct appeal.

Childress, 191 Ill. 2d at 175.

¶ 39   While a defendant must satisfy both prongs of the Strickland test (People v. Jackson, 2020

IL 124112, ¶ 90), we may resolve an ineffective assistance claim based on the prejudice prong

without considering whether counsel’s performance was deficient (People v. Pulliam, 206 Ill. 2d

218, 249 (2002)). Proceeding directly to the prejudice prong, we find defendant has not

demonstrated prejudice resulting from counsel’s failure to challenge the sufficiency of the

evidence, as such a challenge would not have been meritorious.



                                               - 11 -
No. 1-20-0745


¶ 40   “The due process clause of the fourteenth amendment to the United States Constitution

requires that a person may not be convicted in state court ‘except upon proof beyond a reasonable

doubt of every fact necessary to constitute the crime with which he is charged.’ ” People v.

Cunningham, 212 Ill. 2d 274, 278 (2004) (quoting In re Winship, 397 U.S. 358, 364 (1970)). When

reviewing the sufficiency of the evidence at trial, our inquiry is “ ‘whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.’ ” (Emphasis in original.) People

v. Cooper, 194 Ill. 2d 419, 430-31 (2000) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

¶ 41   We will not retry the defendant when reviewing a challenge to the sufficiency of the

evidence. People v. Nere, 2018 IL 122566, ¶ 69. Rather, it is the role of the trier of fact “to

determine the credibility of witnesses, to weigh their testimony, to resolve conflicts in the

evidence, and to draw reasonable inferences from the evidence.” People v. Williams, 193 Ill. 2d

306, 338 (2000). The trier of fact need not “disregard inferences which flow normally from the

evidence before it,” or “search out all possible explanations consistent with innocence, and raise

those explanations to a level of reasonable doubt.” In re Jonathon C.B., 2011 IL 107750, ¶ 60. We

“must allow all reasonable inferences from the record in favor of the prosecution” (People v.

Givens, 237 Ill. 2d 311, 334 (2010)), and will not reverse a conviction unless the evidence is “so

unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of the defendant’s

guilt” (People v. Bradford, 2016 IL 118674, ¶ 12).

¶ 42   Defendant was convicted of predatory criminal sexual assault and aggravated criminal

sexual abuse. To establish defendant’s guilt of predatory criminal sexual assault, the State was

required to show that defendant, who was 17 years of age or older, committed an act of sexual



                                               - 12 -
No. 1-20-0745


penetration by inserting his finger in the vagina of R.F., who was under the age of 13, for the

purpose of sexual gratification or arousal of defendant or R.F. 720 ILCS 5/12-14.1(a)(1) (West

2000, 2002). To establish defendant’s guilt of aggravated criminal sexual abuse, the State was

required to prove defendant, who was 17 years of age or over, committed an “act of sexual

conduct” when he, for the purpose of sexual arousal or gratification of defendant or R.F., used his

mouth to touch the breast of R.F., who was under 13 years old. 720 ILCS 5/12-16(c)(1)(i) (West

2000, 2002).

¶ 43   In the instant case, the State called R.F., who testified that defendant entered the bedroom

where she and her sister were sleeping, pulled R.F.’s shirt up, unzipped her pants, placed his mouth

on her breast, and inserted his finger in her vagina. R.F. testified that although her eyes were closed

while the act occurred, she opened her eyes soon afterward and saw defendant exiting her bedroom.

Her mother, Patricia, testified that she was outside R.F.’s bedroom and saw defendant exit. When

she went inside, she saw R.F.’s shirt pulled up and her pants undone. She immediately confronted

defendant, who quickly left the house. Shortly after leaving, defendant called Patricia, who asked

him what he did to R.F. Defendant told Patricia that “he was sucking on [R.F.’s] chest and playing

with her.” Taking this evidence in the light most favorable to the State as we must, we find it ample

to support defendant’s convictions.

¶ 44   Defendant’s argument that counsel on direct appeal was ineffective for not challenging the

sufficiency of the evidence at trial essentially hinges on the jury’s determinations that R.F. and

Patricia were credible witnesses. He asserts that R.F. inconsistently testified regarding how many

times he had previously committed sexual acts against her and how he penetrated her, and therefore

cannot be believed as to the charged incident. He also claims that R.F. and Patricia provided



                                                - 13 -
No. 1-20-0745


inconsistent accounts, where R.F. testified that Patricia went to the bathroom, but Patricia testified

that she went into a bedroom next to R.F.’s room. However, our review of the record shows R.F.

and Patricia testified consistently as to the most significant details of the incident. Namely, as we

have recounted, R.F. testified that defendant entered her room, lifted her shirt, unzipped her pants,

placed his mouth on her breast, inserted his fingers in her vagina, and left as Patricia was nearby.

Patricia testified that she saw defendant leave R.F.’s room, and saw R.F.’s shirt up and her pants

unzipped. It is well-settled that any minor inconsistencies in the testimony of R.F. and Patricia

would not in themselves have created a reasonable doubt. See People v. DeLuna, 334 Ill. App. 3d

1, 23-24 (2002).

¶ 45    Further, defendant argues the testimony of R.F. and Patricia cannot be believed because he

would not have sexually assaulted R.F. while her mother was in a nearby room, or later admitted

to the crimes on the phone. Ultimately, this argument would have failed had it been raised on direct

appeal, as it was the role of the jury to determine the credibility of the trial witnesses, not this court

(Williams, 193 Ill. 2d at 338), and the jury believed these witnesses.

¶ 46    Defendant argues the forensic evidence failed to prove him guilty, but the testimony of

R.F. and her mother were sufficient to establish his guilt. See People v. Williams, 182 Ill. 2d 171,

192 (1998) (“Proof of physical evidence connecting a defendant to a crime has never been required

to establish guilt.”); People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009) (testimony of a single

witness, if positive and credible, is sufficient to convict).

¶ 47    Further, R.F. and Patricia’s testimony was corroborated by expert testimony. Dr. Fujara

described her examination of R.F., in which she observed bruising on R.F.’s hymen consistent

with her account that she was penetrated by a finger. A forensic scientist further testified that a full



                                                  - 14 -
No. 1-20-0745


male DNA profile was recovered from a swab in R.F.’s CSA kit, and the profile was consistent

with having originated from defendant. The State further submitted evidence that in 1991

defendant had previously penetrated a three-year-old girl’s vagina using his finger, and this court

has already found the evidence was admissible to show defendant’s propensity to commit sex

offenses. See People v. Yurgaitis, No. 1-07-1253 (2009) (unpublished order under Supreme Court

Rule 23).

¶ 48   In sum, because any challenge on direct appeal to the sufficiency of the evidence would

have been meritless, we find defendant cannot make the requisite substantial showing that he was

prejudiced by appellate counsel’s failure to challenge the sufficiency of the evidence on direct

appeal. Childress, 191 Ill. 2d at 175. Accordingly, where defendant has failed to establish one of

the two prongs of his ineffective assistance claim, his claim as a whole must fail, and the circuit

court properly dismissed his postconviction petition at the second stage of proceedings. Jackson,

2020 IL 124112, ¶ 90.

¶ 49   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 50   Affirmed.




                                              - 15 -